Citation Nr: 1450145	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for major depressive disorder with panic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from October 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this matter is with the RO in Denver, Colorado.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver RO.  A transcript of that hearing is of record.  

In January 2013, the Board assigned a 50 percent rating, but not higher, for the psychiatric disability for the entire appeal period at issue.  The Veteran appealed to the Court of Appeals for Veterans Claims that portion of the January 2013 Board decision which denied a rating in excess of 50 percent.  Pursuant to a December 2013 Joint Motion for Partial Remand, the Court vacated that part of the Board decision which denied entitlement to an initial rating in excess of 50 percent for major depressive disorder with panic disorder and remanded the claim to the Board for additional development.  

In April 2014, this matter was remanded by the Board for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

An August 2014 rating decision increased the initial rating for the psychiatric disability to 70 percent effective August18, 2004.  However, as that grant does not represent a total grant of benefits sought, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

During the appeal period, total occupational and social impairment due to a psychiatric disability was not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent rating for major depressive disorder with panic disorder, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2005, March 2006, May 2006, June 2008, September 2008, and July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The Veteran's service-connected major depressive disorder with panic disorder has been assigned an initial 70 percent rating effective August 18, 2004, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's major depressive disorder with panic disorder.

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A June 2005 VA examination report shows that the Veteran reported being in a good marriage.  She reported being employed and described her relationships with superiors and co-workers as very good.  The Veteran reported that she had been unable to work in the past due to mental problems and that those issues had mildly interfered with work in the past year.  Her mental ability to work in the future was reported as fair.  The examiner reported that the Veteran's impaired efficiency with work tasks due to psychological difficulty would be characterized as occasionally.  The impaired efficiency in work performance was reported as being mild.  The Veteran's decreased work productivity and impaired work reliability due to psychological difficulty was reported as being only during periods of stress.  Current problems were reported as crying and reclusiveness.  A fair understanding of the problem was reported.  The Veteran took prescription medication for symptoms.  Her current affect was reported as good.  Recent distress was reported as being severe.  The Veteran noted a significant lifestyle effect due to her psychological difficulties.  Serious difficulties due to a psychological problem were reported with work and relationships.  She reported leisure activities with immediate family, talking to relatives and friends, doing things with friends, eating out, and doing home projects.  She also spent time with co-workers, one close friend, and six or more casual friends.  Relationships were described as good.  The examiner observed that the Veteran's manner of dress was meticulous and her hygiene was good.  Level of distress appeared mild.  Signs of distress were apprehension.  Mood was best described as depressed.  Affect appeared to be blunted. 

The Veteran reported that her current depression was mild.  She reported episodes of depression during the last six months that were frequent.  Symptoms of depression reported were depressed mood, loss of interest or pleasure, appetite change, insomnia, agitation, motor retardation, fatigue, feeling worthless, guilt, thinking problems, thoughts of death, difficulty getting things done, interpersonal problems, low self-esteem, and hopelessness.  Manic episodes were noted as absent.  Episodes of anxiety during the last six months were infrequent.  Compulsions and obsessive thoughts were absent.  Chronic nervousness and worry about several things were reported as minimal.  Phobias were noted as absent.  Thought process was logical and coherent.  Delusions were noted as absent. 

Disturbances in consciousness included seizures, but without a recent history of loss of consciousness or black outs.  Attention and concentration were normal.  The Veteran was oriented in all spheres. There were recent and remote memory deficits and a recent change in sleep pattern included insomnia.  Pathological personality features were absent.  Insight was fair.  Judgment was good.  Prognosis was fair.  The Veteran reported suicidal ideation.  That ideation was of low frequency, moderate duration, low intensity with a poorly conceived plan, and without intent to die.  Risk was considered moderate.  The Veteran denied current homicidal ideation.  The Veteran was diagnosed with major depressive disorder and a GAF score of 75 was assigned for the past year, and a current GAF score of 55 was assigned, noting moderate symptoms such as depressed mood and moderate difficulty in social, occupational, or school functioning.  Coping skills were noted as poor.

In a June 2005 private medical communication, it was noted that the Veteran took an over dose of prescription medication with the intent to go to sleep and never wake up.

A June 2005 private evaluation report shows that the Veteran had decreased energy, depression, feelings of hopelessness and helplessness, insight and judgment problems, orientation and memory problems, poor concentration, sleep disturbance, very strong guilt, and was a danger to herself, noting that she took an overdose a week earlier with the intent to die.  The new stressor was reported that she had to quit school.  This stressor event led to a suicide attempt, but she was improved prior to that.  The GAF score assigned was 45. 

An August 2007 VA medical record shows that the Veteran stated that over the past several months she had a decompensation of symptoms.  She had to force herself not to go to bed as soon as she got home from work.  She reported that her short term memory had steadily gotten worse.  She was easily distracted and did not finish anything.  She reported that she had to write down everything.  The Veteran reported that her last seizure was one year ago.  The Veteran stated that she was easily irritated and reported that she said mean things that she did not mean to say.  She described being so mad that she wanted to hit walls.  The Veteran reported having thoughts of cutting herself.  She also reported that she had a history of cutting herself a couple of times a couple of years ago.  The Veteran also reported isolating herself when irritable.  The Veteran stated that she used to like to socialize, but now got bored and just wanted to go home to sleep or watch television.  She was having increased stress. Mental status examination revealed that the Veteran was well groomed, mood was depressed, affect was flat and detached, thought process was concrete, insight was poor, judgment was intact, memory was poor, and fund of knowledge was average.  She denied past or present homicidal ideations. She reported having suicidal ideation off and on and denied specific plan and intent. She stated that she did not act on thoughts because she did not want to hurt her family and she knew she has a future.  The diagnosis was major depressive disorder, recurrent, severe, and a GAF of 45 was assigned. 

A March 2008 VA medical record shows that the Veteran noted her medication dose was steadily increased, yet she still felt intensely sad at times.  Concentration was noted as poor and she reported being forgetful.  She felt tired all the times and had insomnia.  She did not have suicidal ideation and was optimistic about her future.  The Veteran reported working at a preschool and was working toward a Master's degree.  She reported being happily married.  On mental status examination she was well groomed.  She described her mood as she got really sad sometimes, for no reason.  Affect was ranging and insight was good. The assessment was major depressive disorder, single episode, mild-moderate, chronic.  A GAF score of 60 was assigned. 

An October 2008 VA examination report shows that the Veteran reported feelings of sadness, low energy, low motivation, and a loss of interest in what went on around her.  She reported hopelessness and suicidal ideation.  She reported on a scale of 0 to 10 where 0 is no depression and 10 is feeling suicidal, that her current depression was at about a 6 to 7 typically, and went up to a 9 frequently at its worst. She reported often experiencing suicidal ideation every day.  She stated that she took a lot of pills a few times back in 2005, but was not hospitalized.  She slept well at night, but did not have a good appetite.  She reported problems with concentration and memory.  She reported anxiety attacks about once per month.  She also reported frequent irritability, but did not throw things or have road rage.  She reported yelling at people in her head.  The Veteran was currently employed in a preschool as a lead teacher.  She reported that she had not missed work because of depression and worked 30 hours a week.  She was also working on a secondary education degree.  She reported trouble concentrating in class and was easily distractible.  She had been married six years and the relationship was rather up and down.  The Veteran denied that she had significant friendships.  On mental status functioning, the Veteran scored in the normal range of function.  She was noted as neatly and casually dressed. Her mood was in the moderately depressed range of functioning.  She was able to maintain activities of daily living, including personal hygiene.  Her symptoms were continuous.  She was in treatment, but the medications were not working as effectively for her as they had in the past.  The Veteran's thought processes and communication were not impaired.  Her social functioning was impaired in that she had no significant friendships.  Her employment was impaired as described in the report. 

The Veteran was diagnosed with major depressive disorder, moderately severe, and panic disorder without agoraphobia, as likely as not related to her major depressive disorder.  A GAF score of 55 was assigned.  The examiner reported that there was reduced reliability and productivity due to major depression and panic disorder signs and symptoms.  The Veteran's depression had worsened from her previous compensation rating.  She experienced suicidal ideation on a near daily basis.  She reported experiencing panic attacks in addition to depression.  She had difficulty concentrating in class due to her symptoms of depression and it was thought that she had symptoms of impairment in her concentration and memory as a result of depression.  The Veteran's symptoms of major depression and panic disorder required continuous medication. 

During the April 2010 Board hearing, the Veteran testified that she had symptoms of sadness, lack of energy, difficulty sleeping, wanting to sleep all day, memory problems, loss of interest in prior leisure activities, and isolating because she just wanted to be by herself.  She testified that she went to play bingo once a week with a girlfriend.  She was in school, but her depression hampered her desire to want to finish school.  The Veteran also missed class due to her depression and then felt guilty.  Her memory problems and lack of motivation were impacting her school work.  She also indicated that she often felt disoriented, lost, or not knowing where she was.  She had a hard time with concentration and saw a VA psychiatrist for treatment currently and was taking Zoloft for depression.  She testified that she had thoughts of hurting herself or others, but had not taken any action along those lines.  The Veteran exhibited signs of irritability and reacting with anger towards her husband, but not towards her infant son.  She was a full-time student and had no outside employment.

A November 2010 VA examination report shows that the Veteran was receiving outpatient counseling and was prescribed psychotropic medications to help with anxiety, sleep, and depression.  She also had been in some marital counseling, through the private sector.  The Veteran reported some ongoing difficulties with mood disturbance.  She also reported moodiness and irritability and crying at least several times per month or several times per week.  She could be slightly withdrawn and felt she had decreases in her memory.  She also reported difficulty falling asleep due to stress, but she usually maintained sleep once she was asleep.  The Veteran denied manic symptoms, elevated mood, impulsivity, grossly inappropriate behavior, and homicidal ideations.  The Veteran also denied active suicidal ideation or plans, but in the past the she had an impulsive overdose.  She also report that she had cut on her arm when she was upset.  The Veteran acknowledged anxiety most days of the week, but had not had any panic attacks in a long time.  She denied any obsessive-compulsive symptoms or hyperarousal re-experiencing, avoiding, detachment, or numbing associated with military experiences.  She reported some unusual perceptual experience where she felt she heard sounds and mumbling, but she denied any clear cut auditory or visual hallucinations or paranoia.  The Veteran reported that she was attending college and hoped to obtain a Bachelor's degree in English.  She took care of a young child, attended school, and lived with her husband in their own home.  She occasionally met with friends or had play dates with other young mothers. 

Mental status examination revealed that the Veteran was casually dressed and groomed.  She appeared slightly anxious.  Thought processes were logical and goal oriented.  She was estimated to be a reasonable historian.  The Veteran's orientation, memory, attention, and concentration skills were noted as grossly intact.  The Veteran reported limited benefit from psychotropic medication and counseling.  She also reported continuous symptoms of intermittent anxiety, depression, sleep disturbance, irritability, and pain.  There had been no reports of remissions in the past year.  She previously reported symptoms that included feelings of sadness, decreased energy, social withdrawal, intermittent suicidal thinking, and decreases in focus.  The examiner diagnosed a mood disorder not otherwise specified with depressive, anxious, and sleep disturbance symptoms associated with a general medical condition, history of seizures and cardiovascular arrhythmia.  The examiner stated that this diagnosis subsumed a previous diagnosis of major depression with panic attacks.  Marital tensions were noted.  A GAF score of 59 was assigned.  The examiner stated that the Veteran's symptoms resulted in occasional decrease in work efficiency or intermittent periods of inability to perform occupational task, but with generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  She attended college full-time despite being unemployed.  In the examiner's opinion, the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment.

VA treatment records from July 2011 to October 2013 show that the Veteran continued to receive follow up treatment for depression.  Symptoms reported consisted of passive suicidal ideation and anxiety.  The Veteran was assessed GAF scores of 55, 60, 55, and 80 during that time period.  She did not report any hallucinations or delusions.

An April 2014 VA examination report shows that the Veteran had a current diagnosis of major depressive disorder, mild.  Her symptoms were noted to be mild and generally stable and minimally intrusive in terms of her day to day functioning.  Other diagnosis relevant to the management of her mental health were reported as seizure disorder, ventricular arrhythmias, possible fibromyalgia, headaches, and joint pain.  The examiner reported that the Veteran did not have more than one mental disorder diagnosed.  Occupational and social impairment were characterized as a mental condition that has been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran, reportedly, earned a bachelor's degree in 2010, and was currently working toward a master's degree in social work.  She reported being currently employed as a case manager working with homeless, and has worked at the same employer for the last three years.  She reported that she loved her job, although she did not have a degree in social work.  She also reported helping and assisting homeless Veterans.  The examiner noted symptoms of the Veteran's psychiatric disability as depressed mood and anxiety.  Behavioral observations were noted as normal and she was fully cooperative.  The Veteran described her primary symptoms as depression which was frustrating her as she felt that her life was going pretty well.  She had just bought a house, had a good job, and good boyfriend but thought about suicide once per week.  She described those thoughts as being visualizations but it was not something she would act on.  She reported getting emotional, thin skinned, and sometimes things upset her that should not.

A MMPI-2 psychometric assessment showed that she tested as moderately depressed but may attempt to cover over the depression and she was apt to give it extensive somatic expression.  Beck Depression Inventory-II assessment classified the Veteran in the low depression range based her conscious awareness.  Her self-reporting and rating of symptoms were common to depression during the past two weeks.  The examiner reported that after a clinical interview, psychometric testing, and a review of the claims file that the Veteran's condition was consistent with Major Depressive Disorder that was mild in overall severity and generally stable and well managed.  Her GAF was assessed to be in the 68 to 70 range as there appeared to be minimal interference with her day to day responsibilities that was associated with depressive disorder.

The Board finds that the evidence does not support an initial rating higher than the currently assigned 70 percent rating under Diagnostic Code 9434 since the August 18, 2004, effective date for the grant of service connection for major depressive disorder.  The currently 70 percent rating contemplates occupational and social impairment with deficiencies in most areas due to such symptoms such as weekly suicidal ideations, impaired memory, and depressed mood.  The Veteran has acknowledged feelings of depression with suicidal ideations.  During the entire pendency of the appeal the Veteran's psychiatric disability has also manifested at different times with depressed mood, irritability, impaired memory, panic attacks, feelings of helplessness, thoughts of death, suicidal ideations, a prior overdose of sleeping pills, reports of cuttings, anxiety, insomnia, poor coping skills, and poor insights.  The frequency and severity of those symptoms are adequately contemplated by the rating criteria for her currently assigned 70 percent rating.  

Accordingly, in this case, the Board finds that the severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that while not specifically listed are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are more nearly consistent with the currently assigned 70 percent disability rating.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 100 percent rating. The Board finds that the evidence does not show total occupational and social impairment, due to such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss names of close relatives, own occupation, or own name.  While the Veteran's mood has mostly been depressed and she has had weekly suicidal ideations, the evidence does not show that those symptoms have ever rendered her to be considered total occupational and socially impaired.  The evidence does not show that she has been a persistent danger of hurting herself or others.  The Veteran since August 2004, has had various time been employed, married, and pursuing bachelors and masters degrees.  While the Veteran did have one documented overdose attempt, she has not been found to be a persistent danger of hurting herself.  More recently, in the April 2014 VA examination report, she reported having a good job and that she was in a good relationship.  She had just purchased and a home looked forward to advancing in the field of social work.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 45, 55, 59, 60, 68, 70, and 80.  Those GAF scores contemplate impairment in several areas due to moderate and moderately severe symptoms.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate to serious symptomatology.  Although some of the medical evidence suggests that the Veteran's PTSD symptomatology fell into the major impairment range, the evidence does not establish that the Veteran's major depressive disorder symptomatology resulted in major deficiencies or met the symptomatology for an initial rating greater than 70 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 70 percent rating.  The evidence does not show total social or occupational impairment.  The Veteran has maintained personal relationships and has continued employment at some times and college-level education during the period under consideration.

The Board has considered the Veteran's statements made in support of her claim.  The Board finds that the Veteran is a layperson, and for the purpose of providing medical opinions, she is competent to report observable symptoms she experiences through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's service-connected major depressive disorder and a specific rating criteria is of a complex nature.  The diagnosis and analysis of the etiology requires expert medical training, which the Veteran has not demonstrated she possesses.  Therefore, the Board finds that the Veteran is not competent to provide an opinion as to the proper rating for major depressive disorder, which is based on psychological evaluation and diagnostic testing.  The evidence does not show that she had licenses or qualifications in the social work field that would give competence to statements she has submitted.  She stated that she had a bachelor's degree that was not in social work and was pursuing a master's degree in social work.  Moreover the Board finds that the VA examiner evaluated the Veteran's reported symptoms and specifically addressed the etiology of those symptoms such as the reports of depressed mood, impaired memory, irritability, and suicidal ideations that the examiner attributed to DSM-IV criteria.

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations for major depressive disorder.  Additionally, the Veteran is able to work steadily, attend school, purchase a home, and is in a good relationship and her current symptoms of major depressive disorder are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned 70 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability is to such a degree as to warrant the assignment of a higher disability rating.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating because total occupational and social impairment are not shown.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 70 percent for major depressive disorder during the period on appeal and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 70 percent for major depressive disorder is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


